 

Exhibit 10.1

 

THIRD AMENDMENT TO credit agreement

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 1, 2015, by and among BIOSCRIP, INC., a Delaware corporation
(the “Borrower”), each of the Subsidiaries of the Borrower identified on the
signature pages hereto as a “Guarantor” (each, a “Guarantor” and, collectively,
the “Guarantors”; the Borrower and the Guarantors, each, a “Loan Party” and,
collectively, the “Loan Parties”), the Lenders party hereto, and SUNTRUST BANK,
in its capacity as administrative agent for itself and the Lenders (the
“Administrative Agent”).

 

WITNESSETH :

 

WHEREAS, the Borrower, the banks and other financial institutions and lenders
party thereto (collectively, the “Lenders”), and the Administrative Agent have
executed and delivered that certain Credit Agreement dated as of July 31, 2013
(as amended by that certain First Amendment to Credit Agreement dated as of
December 23, 2013 and that certain Second Amendment to Credit Agreement dated as
of January 31, 2014, and as the same may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein, and the Administrative Agent and the Lenders party hereto have agreed to
such amendments, in each case, subject to the terms and conditions set forth
below.

 

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

SECTION 1.   Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement (as amended hereby) shall have the meaning assigned to such term in
the Credit Agreement (as amended hereby). Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “the Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.

 

SECTION 2.   Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a)             Section 1.1 of the Credit Agreement is hereby amended by adding
the following new defined terms thereto in appropriate alphabetical order:

 

“Alternate Leverage Test Conditions” shall have the meaning set forth in Article
VI.

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement
dated as of March 1, 2015, by and among the Borrower, the Guarantors, the
Administrative Agent, and the Required Revolving Lenders.

 



 

 

 

“Third Amendment Effective Date” shall mean the effective date of the Third
Amendment.

 

(b)            Article VI of the Credit Agreement is hereby amended and restated
so that it reads in its entirety as follows:

 

ARTICLE VI

 

CONSOLIDATED FIRST LIEN NET LEVERAGE RATIO COVENANT

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, Bank
Product Obligations and indemnities and other contingent obligations not then
due and payable and as to which no claim has been made), except with the written
consent of the Required Revolving Lenders, solely with respect to the Revolving
Loans and solely to the extent that a Revolver Covenant Triggering Event (as
defined below) has occurred:

 

(a) The Borrower shall not permit the Consolidated First Lien Net Leverage Ratio
as of the last day of any Fiscal Quarter (commencing with the Fiscal Quarter
ending September 30, 2013), for the period of four (4) consecutive Fiscal
Quarters ending on such date, to be greater than the ratio set forth below
opposite such Fiscal Quarter (the “Original Leverage Test”):

 

Fiscal Quarter Ending

 

Consolidated First Lien Net Leverage Ratio

 

September 30, 2013 through and including March 31, 2014

 

6.25:1.00

June 30, 2014

 

6.00:1.00

September 30, 2014

 

5.75:1.00 December 31, 2014, and March 31, 2015 5.50:1.00

 

June 30, 2015

 

5.25:1.00

 

September 30, 2015, and December 31, 2015

 

5.00:1.00

 

March 31, 2016, through and including September 30, 2016

 

 

4.50:1.00

December 31, 2016, and continuing thereafter 4.00:1.00

 



2

 

 

(b) Notwithstanding the foregoing clause (a), solely with respect to any Fiscal
Quarter during the period commencing with the Fiscal Quarter ending March 31,
2015 through and including the Fiscal Quarter ending March 31, 2016, in lieu of
complying with the Original Leverage Test in clause (a) above, to the extent
that the Borrower shall have satisfied the Alternate Leverage Test Conditions
(as defined below) at all times during such Fiscal Quarter, the Borrower shall
be in compliance with this Article VI so long as it does not permit the
Consolidated First Lien Net Leverage Ratio as of the last day of any such Fiscal
Quarter, for the period of four (4) consecutive Fiscal Quarters ending on such
date, to be greater than the ratio set forth below opposite such Fiscal Quarter
(the “Alternate Leverage Test”):

 

Fiscal Quarter Ending

 

Consolidated First Lien Net Leverage Ratio

 

March 31, 2015

 

7.25:1.00

June 30, 2015

 

7.25:1.00

September 30, 2015

 

7.25:1.00

December 31, 2015

 

7.25:1.00 March 31, 2016 7.25:1.00

 

(c) For purposes of this Article VI, “Alternate Leverage Test Conditions” shall
mean:

 

(i) the Borrower shall have maintained with respect to each Fiscal Quarter
ending after the Third Amendment Effective Date through and including March 31,
2016, at all times during each such Fiscal Quarter, Liquidity of at least
$10,000,000, and the Borrower shall have included a certification of the
foregoing in the Compliance Certificate delivered by the Borrower hereunder for
such Fiscal Quarter;

 

(ii) the Borrower shall have delivered to the Administrative Agent (for
distribution to the Revolving Credit Lenders) 13-week cash flow statements
within five (5) Business Days of the last day of each calendar week during the
Fiscal Quarter for which the Consolidated First Net Leverage Ratio is being
tested, provided that for the Fiscal Quarter ending March 31, 2015, Borrower
shall have delivered such 13-week cash flow statements commencing on March 2,
2015 through and including the end of such Fiscal Quarter; and

 



3

 

 

(iii) in the event that the Administrative Agent elects to engage a consultant
(whether or not a Default or Event of Default exists) at any time during the
Fiscal Quarter for which the Consolidated First Lien Net Leverage Ratio is being
tested, (A) the Borrower shall have agreed to, and shall have caused each other
Loan Party to agree to, subject to terms and conditions acceptable to the
Administrative Agent, (x) reimburse the Administrative Agent for all costs and
expenses related to the engagement of such consultant, (y) cooperate with the
consultant in connection with such engagement (including providing information
promptly and holding periodic calls with the consultant, in each case upon the
request of Administrative Agent), and (z) provide access to the consultant from
time to time upon the reasonable request of either the consultant or the
Administrative Agent, and (B) the Borrower shall have, and shall have caused
each Loan Party to, comply with the terms and conditions of the foregoing
agreements at all times during such Fiscal Quarter.

 

(d) Notwithstanding the foregoing, the financial covenant set forth in this
Article VI (including the Original Leverage Test or the Alternate Leverage Test,
as applicable) shall be tested and the Borrower shall be required to comply with
this Article VI solely to the extent that, (i) as of the last day of any Fiscal
Quarter ending on or before March 31, 2015, the aggregate outstanding principal
amount of Revolving Loans and Swingline Loans exceeds 25% of the Aggregate
Revolving Commitment Amount in effect on such date or (ii) as of the last day of
any Fiscal Quarter ending on or after June 30, 2015, the aggregate outstanding
principal amount of Revolving Loans and Swingline Loans exceeds 5% of the
Aggregate Revolving Commitment Amount in effect on such date (each a “Revolver
Covenant Triggering Event”).

 

SECTION 3.   Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)             Both immediately before and immediately after giving effect to
this Amendment, all representations and warranties of each Loan Party set forth
in the Loan Documents are true and correct in all material respects (other than
those representations and warranties (i) that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects or (ii) that expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respect as of such earlier date).

 

(b)            No Default or Event of Default has occurred and is continuing or
would result from giving effect to the terms hereof.

 

(c)             The execution, delivery and performance by each Loan Party of
this Amendment are within such Loan Party’s organizational powers and have been
duly authorized by all necessary organizational and, if required, shareholder,
partner or member action.

 

(d)            This Amendment has been duly executed and delivered by each Loan
Party and constitutes valid and binding obligations of such Loan Party,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 



4

 

 

SECTION 4.   Conditions Precedent. This Amendment shall become effective only
upon satisfaction of the following conditions precedent:

 

(a)             the execution and delivery of this Amendment by each Loan Party,
the Administrative Agent and each of the Required Revolving Lenders;

 

(b)             in accordance with that certain Fee Letter dated as of February
27, 2015 executed by the Administrative Agent and accepted by the Borrower (the
“Fee Letter”), the Borrower shall have paid to SunTrust Robinson Humphrey, Inc.,
for the account of each of the Revolving Credit Lenders party hereto, an
amendment fee equal to 0.75% of the Revolving Commitment of such Revolving
Credit Lender outstanding on the date hereof;

 

(c)              the Borrower shall have paid to the Administrative Agent all
other fees required to be paid by the Borrower under the Fee letter; and

 

(d)             the Borrowers shall have paid all other costs, fees, and
expenses owed by the Borrower to the Administrative Agent, including, without
limitation, reasonable attorneys’ fees and expenses.

 

The conditions precedent set forth in clauses (b) through (d) above shall be
deemed satisfied upon the Borrower (i) delivering an irrevocable notice of
borrowing requesting that Revolving Loans be made on or before 5:00p.m. (EST),
March 2, 2015, in an amount sufficient to satisfy all fees, costs, and expenses
set forth in clauses (b) through (d) and (ii) irrevocably instructing the
Administrative Agent to pay such fees, costs and expenses on behalf of the
Borrower with the proceeds of such Revolving Loans and with such payment to be
made on or before 5:00p.m. (EST), March 2, 2015.

 

SECTION 5.   Release of Claims. The Loan Parties hereby acknowledge and agree
that, through the date hereof, each of the Administrative Agent and the Lenders
has acted in good faith and has conducted itself in a commercially reasonable
manner in its relationships with the Loan Parties in connection with the
Obligations, the Credit Agreement, and the other Loan Documents, and the Loan
Parties hereby waive and release any claims to the contrary. The Loan Parties
hereby release, acquit and forever discharge the Administrative Agent and each
of the Lenders, their respective Affiliates, and their respective officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former, from any and all claims and defenses, known or unknown as of
the date hereof, with respect to the Obligations, this Amendment, the Credit
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby.

 

SECTION 6.   Miscellaneous Terms.

 

(a)             Loan Document. For avoidance of doubt, the Borrower, the Lenders
party hereto, and the Administrative Agent hereby acknowledge and agree that
this Amendment is a Loan Document.

 

(b)            Effect of Amendment. Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Loan Documents shall be and
remain in full force and effect, and shall constitute the legal and binding
obligation of the Borrower, enforceable against such Borrower Party in
accordance with their respective terms. Except to the extent otherwise expressly
set forth herein, the amendments set forth herein shall have prospective
application only from and after the date of this Amendment.

 

(c)             No Novation or Mutual Departure. The Loan Parties expressly
acknowledge and agree that (i) there has not been, and this Amendment does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the amendments
contained in Section 2 above and (ii) nothing in this Amendment shall affect or
limit the Administrative Agent’s or any Lender’s right to demand payment of
liabilities owing from any Loan Party to the Administrative Agent or any Lender
under, or to demand strict performance of the terms, provisions, and conditions
of, the Credit Agreement and the other Loan Documents, to exercise any and all
rights, powers, and remedies under the Credit Agreement or the other Loan
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.

 



5

 

 

(d)            Ratification. The Borrower hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party (as such terms,
covenants, and conditions are amended by Section 2 above) effective as of the
date hereof.

 

(e)             No Offset. To induce the Administrative Agent and the Lenders to
enter into this Amendment and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), each Loan Party
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, there exists no right of offset, defense,
counterclaim, claim, or objection in favor of any Loan Party or arising out of
or with respect to any of the Loans or other obligations of any Loan Party owed
to the Administrative Agent or any Lender under the Credit Agreement or any
other Loan Document.

 

(f)             Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument.

 

(g)            Fax or Other Transmission. Delivery by one or more parties hereto
of an executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.

 

(h)             Recitals Incorporated Herein. The preamble and the recitals to
this Amendment are hereby incorporated herein by this reference.

 

(i)              Section References. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

 

(j)              Further Assurances. The Borrower agrees to take, at the
Borrower’s expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.

 

(k)              Governing Law. This Amendment shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of New York.

 



6

 

 

(l)              Severability. Any provision of this Amendment which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(m)          Reaffirmation of Guarantors. Each Guarantor (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Guaranty and Security Agreement and the other Loan
Documents to which it is a party, and (iii) agrees that none of its respective
obligations and covenants shall be reduced or limited by the execution and
delivery of this Amendment.

 

[SIGNATURES ON FOLLOWING PAGES]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BIOSCRIP, INC.,   as the Borrower         By:   /s/ Kimberlee C. Seah    
Name: Kimberlee C. Seah     Title: Sr. Vice President, Secretary & General
Counsel

 

 

 

 



  APPLIED HEALTH CARE, LLC,   BIOSCRIP INFUSION MANAGEMENT, LLC,   BIOSCRIP
INFUSION SERVICES, INC.,   BIOSCRIP INFUSION SERVICES, LLC,   BIOSCRIP MEDICAL
SUPPLY SERVICES, LLC,   BIOSCRIP NURSING SERVICES, LLC,   BIOSCRIP PBM SERVICES,
LLC,   BIOSCRIP PHARMACY (NY), INC.,   BIOSCRIP PHARMACY (PUERTO RICO), INC.,  
BIOSCRIP PHARMACY SERVICES, INC.   BIOSCRIP PHARMACY, INC.,   BRADHURST
SPECIALTY PHARMACY, INC.,   CEDAR CREEK HOME HEALTH CARE AGENCY, LLC,  
CHRONIMED, LLC,   CHS HOLDINGS, INC.,   CRITICAL HOMECARE SOLUTIONS, INC.,  
DEACONESS ENTERPRISES, LLC,   DEACONESS HOMECARE, LLC,   EAST GOSHEN PHARMACY,
INC.,   ELK VALLEY HEALTH SERVICES, LLC,   ELK VALLEY HOME HEALTH CARE AGENCY,
LLC,   ELK VALLEY PROFESSIONAL AFFILIATES, INC.,   GERICARE, LLC,   HOMECHOICE
PARTNERS, INC.,   INFUCENTERS, LLC,   INFUSAL PARTNERS,   INFUSCIENCE HHA, LLC,
  INFUSCIENCE, INC.,   INFUSCIENCE SOUTH CAROLINA, LLC,   INFUSCIENCE SUB, INC.,
  INFUSION PARTNERS, LLC,   INFUSION PARTNERS OF BRUNSWICK, LLC, and   INFUSION
PARTNERS OF MELBOURNE, LLC,   each, as a Guarantor         By:    /s/ Kimberlee
C. Seah     Name: Kimberlee C. Seah     Title: Sr. Vice President, Secretary &
General Counsel

  

 

 

 

  INFUSION SOLUTIONS, INC.,   INFUSION THERAPY SPECIALISTS, INC.,   KNOXVILLE
HOME THERAPIES, LLC,   NATIONAL HEALTH INFUSION, INC.,   NATURAL LIVING, INC.,  
NEW ENGLAND HOME THERAPIES, INC.,   NUTRI USA INC.,   OPTION HEALTH, LTD.,  
PHCS ACQUISITION CO, INC.,   PROFESSIONAL HOME CARE SERVICES, INC.,   REGIONAL
AMBULATORY DIAGNOSTICS, INC.,   SCOTT-WILSON, INC.,   SOUTH MISSISSIPPI HOME
HEALTH, INC.,   SOUTH MISSISSIPPI HOME HEALTH, INC. - REGION I,   SOUTH
MISSISSIPPI HOME HEALTH, INC. – REGION II,   SOUTH MISSISSIPPI HOME HEALTH, INC.
– REGION III,   SPECIALTY PHARMA, INC., and   WILCOX MEDICAL, INC.,   each, as a
Guarantor         By:   /s/ Kimberlee C. Seah     Name: Kimberlee C. Seah    
Title: Sr. Vice President, Secretary & General Counsel

  

 

 

 

  SUNTRUST BANK,   as Administrative Agent and a Lender         By:   /s/
Katherine Bass     Name: Katherine Bass     Title:  Director

 

 

 

 

  SUNTRUST BANK,   as Administrative Agent, for itself and with the consent of
the Required Revolving Lenders         By:   /s/ Katherine Bass    
Name: Katherine Bass     Title:  Director

 

 

 

 

  JEFFERIES FINANCE LLC,   as a Lender       By:   /s/ Brian Buoye    
Name: Brian Buoye     Title: Managing Director



 



JFIN REVOLVER CLO LTD.,
as a Lender       By:  Jefferies Finance LLC, as Portfolio Manager         By:  
/s/ Brian Buoye     Name: Brian Buoye     Title: Managing Director      



 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender         By:   /s/ Nehal Abdel Hakim  
  Name: Nehal Abdel Hakim     Title: Authorized Signatory

 



 

 